Citation Nr: 0717930	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetic peripheral 
neuropathy of the upper and lower extremities secondary to 
service connected diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy secondary to service connected diabetes mellitus.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
INTRODUCTION

The veteran served on active duty from August 1966 to June 
1967.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 2001 decision by the RO 
which denied an increase in the 50 percent evaluation 
currently assigned for PTSD.  A videoconference hearing 
before the undersigned member of the Board was held in June 
2004.  In September 2004, the case was remanded to the RO for 
further development.

This matter also arises from a November 2004 rating action 
that denied service connection for diabetic peripheral 
neuropathy of the upper and lower extremities secondary to 
service connected diabetes mellitus, and for diabetic 
retinopathy secondary to service connected diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court)is applicable to this 
appeal..

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

There are several procedural defects in this case that must 
be addressed prior to adjudication of this case by the Board.  

In the first instance, regarding the issue of an increased 
rating for PTSD, pursuant to a September 2004 Board Remand, 
the veteran was afforded a VA psychiatric examination in 
August 2006.  Although the VA medical records were reviewed, 
the veteran's claims folder was not available for review by 
the VA psychiatrist, despite an instruction in the Board 
Remand.  Evaluation of a service-connected disorder requires 
a review of the veteran's entire medical history regarding 
that disorder. 38 C.F.R. §§ 4.1, 4.2 (2002). See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet.App. 268, 271 (1998).  Further, once 
the examination had been completed, a rating action was 
undertaken by the RO in April 2007; however, the veteran was 
never provided a supplemental statement of the case regarding 
the issue of increased rating for PTSD (see 38 C.F.R. § 19.31 
(2006)).

Concerning the issues of service connection for diabetic 
peripheral neuropathy of the upper and lower extremities 
secondary to service connected diabetes mellitus, and for 
service connection for diabetic retinopathy secondary to 
service connected diabetes mellitus, on the VA Form 9 
(substantive appeal ) filed in April 2006, the veteran 
specifically requested a videoconference hearing regarding 
these two issues.  That hearing has not been conducted.  

In June 2006, the veteran requested service connection for 
melanoma, secondary to herbicide exposure; service connection 
for a bilateral hearing loss, and service connection for 
tinnitus.  In July 2006, his claim for entitlement to a total 
rating based on individual employability due to service-
connected disabilities (TDIU) was received.  VA medical 
examinations concerning those issues were performed in August 
and September 2006.  The claims folder was not available to 
the examiners in any of the examinations performed.  A rating 
action in April 2007 denied those claims.  Regarding the TDIU 
issue, the April 2007 rating action failed to mention the 
psychiatrist's opinion regarding unemployability made in the 
August 2006 VA psychiatric examination report.  Thus, in this 
regard, the rating action is defective.  Because the claims 
folder was returned to the Board within days of that rating 
action, it is not known whether the veteran is appealing 
those issues.  

Clearly, the file was returned to the Board prematurely, with 
many actions incomplete.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should schedule a 
videoconference hearing as requested by 
the veteran in his VA Form 9, received in 
April 2006.

3.  The RO should contact the veteran and 
obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
that treated the veteran for PTSD, 
diabetic peripheral neuropathy and 
diabetic retinopathy since September 
2004.  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review. 

4.  The veteran should be afforded a VA 
psychiatric examination to evaluate the 
severity of the PTSD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
psychiatrist or psychologist performing 
the examination for review of the case.  
A notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should indicate which of the 
following criteria ((a), (b), or (c)); 
more closely reflects the degree of 
impairment caused by the service-
connected PTSD:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

The psychiatrist or psychologist 
performing the evaluation should describe 
the findings in detail and provide a 
complete rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file. The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



